Order entered July 2, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00588-CV

            TRANSCONTINENTAL REALTY INVESTORS, INC., Appellant

                                             V.

  ORIX CAPITAL MARKETS LLC AND WELLS FARGO BANK MINNESOTA, N.A.,
                             Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-15428

                                         ORDER
       Appellant has filed a motion for an extension of time to file a motion for rehearing.

Appellees filed a response opposing appellant’s motion but requesting if the motion is granted

that they be allowed the same extension of time to file a motion for rehearing. We GRANT

appellant’s motion and appellees’ request for an extension of time to file their motions for

rehearing, and the time for appellant and appellees to file motions for rehearing is EXTENDED

to July 21, 2015. No further extensions will be granted absent a showing of extraordinary

circumstances.


                                                    /s/   LANA MYERS
                                                          JUSTICE